DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: receiving, via a token reader, a bioelectrical configuration signature of a user in physical contact with a hardware token during a low range radio frequency user authentication process to permit a secure transaction by the user; and utilizing the bioelectrical configuration signature of the user as part of the low range radio frequency user authentication process to authenticate the user to perform the secure transaction; receiving a token reader output containing a digital signal of the hardware token and the bioelectrical configuration signature of the user; reading an identifier of the hardware token from the digital signal; determining whether the identifier is authenticated based on comparing the identifier with the stored identifier; retrieving a stored bioelectrical configuration signature corresponding to the user of the hardware token from a database of bioelectrical configuration signatures as part of the low range radio frequency user authentication process. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433